DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.
Information Disclosure Statement
The information disclosure statement filed 12/11/2019 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein which has been lined-through has not been considered.
The information disclosure statement(s) (IDS) submitted on 4/9/2020 has/have been acknowledged and is/are being considered by the Examiner.
Drawings
The Applicant is reminded to carefully review the drawing figures and the accompanying specification to ensure that all reference numerals present in the drawing figures are defined within the specification.
Claim Objections
Claims 1-16 are objected to because of the following informalities:  
The claims variously refer to “at least one insulated electrical conductor”, “the electrical conductor”, and “the conductor”. It is recommended that the claims include 
Claim 14, line 3 begins with a capital letter although it is the continuation of a sentence. It is believed that such a line should begin with a lower case letter.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the human or animal body" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the electrical conductor" in line 4. It is unclear which electrical conductor of the “at least one insulated electrical conductor” is being referred to by “the electrical conductor.” It is recommended that Applicant review all the claims to ensure consistency, as the claims variously refer to “the electrical conductor” and “the conductor”.
Claim 1 recites the limitation "the entire area of the electrode" in line 7. It is unclear from the claim what area of the electrode is being referenced. Does the claim intend for the conductor to extend without interruption along the entire length of the electrode or along some other area?
Claim 7 recites the limitation "is set up to form a direct force-locking and/or firmly-bonded connection between the conductor and the electrode" in lines 2-3. The metes and bounds of this 
Claim 8 recites the limitation "the area of the electrode" in line 2. It is unclear from the claim if this recitation is referring to the “entire area of the electrode” recited in claim 1, or is instead intending to refer to the general area or vicinity of the electrode.
Claim 11 is directed to a method, but fails to recite any active method steps. As such, the claim amounts to a user claim, which has been held to be indefinite. See MPEP 2173.05(q).
Claim 14 recites the limitation "the longitudinal axis of the channel" in line 9.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "wherein the external side of the electrode is being micro-structured or coated before and/or after connection to the conductor" in lines 1-2. It is unclear from the claim if such a recitation is required, as the recitation of “is being” does not appear to recite an active method step.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 12 and 13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 12 is directed to “An electrical medical device comprising a system according to claim 1” and claim 13 recites that the electrical medical device of claim 12 “that is a lead, pulse generator, cardiac pacemaker, cardiac resynchronisation device, sensor or stimulator.” Neither of  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kuzma (U.S. 2003/0236562, cited by Applicant). Regarding claim 1, Kuzma discloses a system for reception or emission of an electrical signal from or into the human or animal body (see Abstract), comprising: at least one insulated electrical conductor 18 (see Figures 1, 2, and 6A and paragraph [0040], line 4); a sleeve-shaped electrode 12 that is electrically connected to the electrical conductor and comprises an internal side, an external side, and a channel, wherein the channel defines a longitudinal axis along which the conductor is arranged (see Figures 4A and 6A) ; wherein the conductor extends without interruption along the entire area of the electrode (see .
Regarding claim 2, Kuzma discloses that the conductor is connected to the electrode inside the slit directly in force-locking and/or directly in firmly-bonded manner (see Figure 6B, which shows a compressive die, wherein the electrode is compressed around the conductor, and paragraph [0050], which describes a weld).
Regarding claim 3, Kuzma discloses that the slit 22 extends continuously from the internal side to the external side of the electrode (see Figure 4A).
Regarding claim 4, Kuzma discloses that other than the direct connection between the conductor and the electrode, there is no further component present that connects the conductor to the electrode (no other components are shown connecting the conductor to the electrode).
Regarding claim 5, Kuzma discloses that the slit extends along the longitudinal axis from a first external edge of the electrode to a second external edge of the electrode (see Figure 4A, which shows that the slit extends along the entire longitudinal axis of the electrode).
Regarding claim 6, Kuzma discloses that the electrode comprises, each on the first external edge of the electrode and on the second external edge of the electrode, a direct connection of two opposite surfaces of the slit (see Figure 4A, which shows that the slit extends along the entire longitudinal axis of the electrode).
Regarding claim 7, it is respectfully submitted that when the electrode 12 of Kuzma is compressed around conductor 18 in Figure 6B, such compressive forces create an “essentially elliptical” recess where the conductor is located and, thus, Kuzma discloses that the slit comprises an essentially elliptical recess that is arranged in the centre of the slit and is set up to form a direct force-locking and/or firmly-bonded connection between the conductor and the electrode.
Regarding claim 8, Kuzma discloses that the insulation of the conductor comprises an exposed section in the area of the electrode (the top of the wire where spot welds 16 are located, see Figure 2).
Regarding claim 9, the recitation “the electrode is coated and/or micro-structured” is not considered to further limit the claimed system because it recites a method step rather than further limiting the structure of the claimed system.
Regarding claim 10, Kuzma discloses a multitude of electrodes and a multitude of conductors, wherein each individual one of the multitude of electrodes is connected to exactly one of the multitude of conductors in order to render the electrodes electrically addressable independent of each other (see Figure 2).
Regarding claim 11, Kuzma discloses a method of treatment of a human or animal body, comprising the emission of an electrical signal by the system according to claim 1 (see Abstract).
Regarding claim 12, Kuzma discloses an electrical medical device comprising a system according to claim 1 (see Abstract).
Regarding claim 13, Kuzma discloses the electrical medical device according to claim 12 that is a lead, pulse generator, cardiac pacemaker, cardiac resynchronisation device, sensor or stimulator (see Abstract).
Regarding claim 14, Kuzma discloses a method for electrical contacting of an electrical conductor, comprising the following steps: a. providing an insulated electrical conductor 18 and a sleeve-shaped electrode 12 that comprises an internal side, an external side, a channel, and a slit 22 that extends from the internal side to the external side of the electrode (see Figures 1, 2, 4A, and 6A); b. exposing the insulation in a section of the conductor at which the conductor is to be connected to the electrode; c. attaching the electrode to the conductor such that the conductor becomes arranged along the longitudinal axis of the channel (see Figures 6A and 6B); d. arranging the conductor in the slit such that the conductor can be connected to the electrode (see Figure 6A); e. connecting the conductor to the electrode, wherein a direct force-locking and/or 
Regarding claim 15, the recitation “the external side of the electrode is being micro-structured or coated before and/or after connection to the conductor” is not considered to further limit the claimed method because it fails to recite a further method step.
Regarding claim 16, Kuzma discloses a system for emission of an electrical signal to the human or animal body, that is produced through a method according to claim 14 (see Figures 1 and 2).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of copending Application No. 16/708,750 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the differences which exist between the claims are merely in phrasing and such differences would be obvious to one having ordinary skill in the art.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Huff et al. (U.S. 2004/0230268), which discloses a medical lead adapter including a sleeve-shaped electrode and a conductor (see Figure 5), and Novotny et al. (U.S. Patent No. 9,757,555), which discloses pre-molded cylindrical electrode assemblies that are connected to elongated conductors (see Figure 12).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMMIE K MARLEN whose telephone number is (571)272-1986.  The examiner can normally be reached on Monday through Friday from 8 am until 4 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TAMMIE K MARLEN/Primary Examiner, Art Unit 3792